Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-12, 14, 17-22 and 24-25 are pending.
Claims 8-9, 11-12, 14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
	Claims 1, 2, 4-7, 10, 21-22 and 24-25 will be examined on the merits.  

Election/Restrictions
Applicant’s election without traverse of the species of: 1) BMI1 as the gene or polypeptide to be modulated by an agent and 2) PTC209 as the modulating agent in the reply filed on 02/28/2022 is acknowledged.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 21-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Jin, et al., Nature Medicine 2017 23, 1352-1361).
Jin teaches on the subject of glioblastomas, which are lethal cancers defined by angiogenesis and pseudopalisading necrosis (Jin, Abstract).  Jin teaches that BMI1 expressing cells showed increased disease progression in vivo (Jin, p 1359, ¶ 2) and that administration of the BMI1 inhibitor PTC596 (Jin, p 1359, ¶ 3) was capable of ablating the glioma cells of the mesenchymal type (Jin, p 1359, ¶ 4; Figure 5).  Regarding claim 25, Jin teaches that the administration of combination of PTC596, a BMI1 inhibitor, with a EZH2 inhibitor induced greater toxicity to glioblastoma cells than that of either inhibitor alone (Jin, p 1349, Figure 5d-f).  PTC596 of the method of Jin is equivalent to a BMI1 inhibitor recited as being an adjuvant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10, 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar, et al., Oncotarget, 2017 (May)).
Kumar teaches on the subject of diffuse intrinsic pontine glioma (DIPG) and the role of BMI1 in the disease (Kumar, Abstract).  Kumar teaches that DIPG has recurrent mutations in histones H3.3 and H3.1 which result in a lysine to methionine change at amino acid 27 (H3K27M) and that these mutations are reported I 80-93% of DIPG patients (Kumar, p 1, ¶ 2).  Kumar teaches that BMI1 is highly expressed in DIPG tumors with the H3K27M mutations as well as the wild type (H3K27) (Kumar Fig. 1 A-B).  Kumar teaches that the drug PTC-209 substantially inhibits BMI1 in cell lines CCHMC-DIPG-1 (wild type) as well as CCHMC-DIPG-2 (H3K27M mutant) (Kumar, Fig. 2 A) and that PTC-209 substantially arrests tumor cell growth in both the H3K27M mutant and the wild type in a dose dependent manner (Kumar, Fig 2 B-H).  Regarding claim 25, Kumar teaches that the pretreatment of DIPG neurospheres with PTC-209 sensitized all DIPG cells tested to a sublethal dose of Bleocin as early as 24 hours pos-treatment (Kumar, p 8, ¶ 2).  This pretreatment with the BMI1 inhibitor PTC-209 constitutes neoadjuvant therapy.  
Kumar does not teach a method of treating a patient with H3K27M DIPG glioma comprising the administration of PTC-209 to a patient in need thereof.  
It would be prima facie obvious to one of ordinary skill in the art to apply the in vitro method of Kumar to a clinical setting in order to treat patients with H3K27M DIPG.  The net result of this application would be a method of treating H3K27M DIPG comprising the administration of PTC-209 to a patient in need thereof.  One of ordinary skill in the art would be motivated to apply the method of Kumar to a clinical setting in order to treat DIPG, which is currently nearly 100% fatal.  One of ordinary skill in the art would have a reasonable expectation of success applying the method of Kumar to a clinical setting due to Kumar’s strong in vivo data demonstrating PTC-209’s efficacy vs DIPG cells in culture.  It is within the purview of one of ordinary skill in the art to deduce that if a particular substance demonstrates anti-cancer effects in vitro then it is reasonable to hypothesize that said substance also have anti-cancer effects in vivo in a clinical setting.  

Claims 1, 2, 4, 5-7, 10, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar, et al., Oncotarget, 2017 (May)) as applied to claims 1, 2, 4, 5, 10, 21-22 and 25 above and in further view of St. Jude (St. Jude Clinical Trial; ClinicalTrials.gov Identifier: NCT01393912; First Posted 07/13/2011).
	The teachings of Kumar are discussed above.  To reiterate an important teaching of Kumar, the vast majority of DIPG patients (80-93%) have the H3K27M mutation (Kumar, p 1, ¶ 2).  
	Kumar does not teach a method of treating H3K27M gliomas comprising administration of an inhibitor of PDGFRA.
	St. Jude teaches of a clinical study wherein the drug crenolanib, a PDGFRA kinase inhibitor was used to treat DIPG.
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Kumar with the teachings of St. Jude.  The net result of this combination would be a method of treating H3K27M DIPG comprising the administration of PTC-209 and crenolanib.  One of ordinary skill in the art would be motivated to make such a combination to arrive at a method of treating H3K27M DIPG that is more efficacious than the method of Kumar or the method of St. Jude alone.  One of ordinary skill in the art would have a reasonable expectation of success making this combination because both the method of Kumar and the method of St. Jude have been previously taught in the prior art.  MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  Since the method of Kumar and the method of St. Jude have been previously taught in the prior art to work for the same purpose (treating DIPG), it is obvious to combine the two methods.  

Claims 1, 2, 4, 5, 10, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar, et al., Oncotarget, 2017 (May)) as applied to claims 1, 2, 4, 5, 10, 21-22 and 25 above and in further view of Hashizume (Hashizume, et al., Nature Medicine 2014 20, 1394-1396).
The teachings of Kumar are discussed above.  To reiterate an important teaching of Kumar, the vast majority of DIPG patients (80-93%) have the H3K27M mutation (Kumar, p 1, ¶ 2).  
	Kumar does not teach a method of treating H3K27M gliomas comprising administration of a histone demethylase inhibitor.
	Hashizume teaches on the subject of pharmacologic inhibition of histone demethylation as a therapy for pediatric brainstem glioma (same as DIPG) (Hashizume, Abstract).  In this study, cells were treated with GSKJ4, a H3K27 demethylase inhibitor.  Hashizume teaches that two cell lines SF7761 and SF8628, both lines possessing the K27M mutation (Hashizume, Fig. 1 A), were exposed to GSKJ4 and cell viability decreased in both cell lines in a dose-dependent manner (Hashizume, Fig. 1 d). 
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Kumar with the teachings of Hashizume.  The net result of this combination would be a method of treating H3K27M DIPG comprising the administration of PTC-209 and GSKJ4.  One of ordinary skill in the art would be motivated to make such a combination to arrive at a method of treating H3K27M DIPG that is more efficacious than the method of Kumar or the method of Hashizume.  One of ordinary skill in the art would have a reasonable expectation of success making this combination because both the method of Kumar and the method of Hashizume have been previously taught in the prior art.  MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  Since the method of Kumar and the method of Hashizume have been previously taught in the prior art to work for the same purpose (treating DIPG), it is obvious to combine the two methods.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/              Examiner, Art Unit 1643                

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643